DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 10/14/22 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 09/14/22, claims 1, 4-5, 11, 14-15, 18, and 20 have been amended, and claims 2-3 and 12-13 have been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/14/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s) further incorporating a newly cited prior art reference (Mammou et al (2019/0081638 A1)).
	Furthermore, Applicant’s remarks with respect to currently pending depending claims as have been further considered/reviewed, but they are not persuasive.  
The Applicant presents remarks of which dependent claims (4 and 14), (5 and 15), (8 and 18), and 9 are further distinguishable over the cited references and should be withdrawn.
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.
in response to remarks regarding dependent claims 4 and 14 (currently amended to depend from claims 1 and 11), respectively,
Rane et al teaches source coding using prediction modes obtained from side information comprising:
obtaining a plurality of transform coefficients (abs.);
encoding (310) the plurality of transform coefficients to generate a bitstream (315) (Fig. 3; para. [0010], [0013-0015], [0023-0026]); and
the encoding/decoding comprises iterating over a plurality of bit-planes of the plurality of transform coefficients, and a bit-plane corresponding to a Most Significant Bit (MSB) and a Least Significant Bit (LSB) of the plurality of transform coefficients (para. [0042]),
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency (abs.; paras. [0037, emphasizing sections 4. 5. and 6.], [0042], [0050-0051], [0009], [0011-0012], [0015-0016], [0059]).
Furthermore, Applicant’s admitted prior art (Background) teaches, wherein when an attribute value of distances from the 3D point P2 is encoded by using prediction, a weighted average value of distances from the 3D point P2 to respectively the 3D points P0, P5 and P4 is set to a predictor index equal to 0, and a distance from the 3D point P2 to the nearest neighbor point P4 is set to a predictor index equal to 1, wherein distances from the 3D point P2 to respectively the next nearest neighbor points P5 and P0 are set to predictor indexes equal to 2 and 3 (paras. [0011-0012]).
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Moreover, Mammou et al teaches hierarchical point cloud compression comprising:
an encoder configured to compress attribute information for a point cloud (abs.; Figs. 1A and 9),
wherein the encoding method further comprises a (second) iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, and in each iteration, iterating over the spatial information to process all points in the point cloud, wherein for each of respective other ones of the points of the point cloud, identify a set of neighboring points, determine a predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point (paras. [0029], [0036], [0179-0193], [0386], [0019]).

Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Applicant’s admitted prior art (Background), Rane et al, and Mammou et al 's teachings as above so that the encoding code further comprises a third iterating code configured to cause the at least one processor to iterate over predictor indexes in each iteration of the iterating over the LODs to process all points in the point cloud, 
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency, 
reduce the amount of data required to represent a point cloud, wherein for each of respective other ones of the points of the point cloud, identify a set of neighboring points, determine a predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point 
(proper motivation/rational/reasonings clearly emphasized).
Moreover, in response to Applicant's argument/remarks that the contention that dependent claims 4 and 14 being obvious is based on improper hindsight reconstruction/reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, please refer to the above rejections with respect to the claims 4 and 14.
Henceforth, the Examiner properly maintains the currently pending 103 rejections with respect to the dependent claims 4 and 14 on the basis of the above reasons/rational as discussed above, and taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.



in response to remarks regarding dependent claims 5 and 15 (currently amended to depend from claims 1 and 11), respectively,
Applicant’s admitted prior art (Background) clearly teaches, wherein the iterating over the LoDs (i.e., groups) comprises iterating over the LoDs from a lowest LoD (LoD N) to a highest LoD (LoD N-n, where n = integer) of the LoDs (Fig. 1B; paras. [0015-0017]).
Therefore, no hindsight reconstruction/reasoning is warranted/necessary.
	Note: “the iteration order for encoding” has not been explicitly claimed in claims 5 and 15, thereby making this argument moot.
in response to remarks regarding dependent claims 8 and 18,
FLYNN et al in view of Rane et al teaches iterating over the plurality of bit-planes to process all points in the point cloud as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Moreover, a parallel processing device/method utilizing a plurality of channels of data is conventionally and fundamentally well known in the art for a faster processing of a plurality of serial channel data (channels) simultaneously.
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing al of the above teachings to realize/recognize that the attributes could very well have a plurality of channels (as in the parallel processing), in order to process faster a plurality of serial channel data simultaneously, wherein a serial data is a single channel attribute data (motivation/rational/reasoning emphasized).
Therefore, by incoporating the attributes having the plurality of channels as discussed above with respect to FLYNN et al and Rane et al’s teachings would yield the encoding code further comprising the second iterating code configured to cause the at least one processor to iterate over the plurality of channels in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud, for substantially the same reasons/rational/motivations as discussed above, and to further reduce the amount of data required to represent a point cloud.

Moreover, in response to Applicant's argument/remarks that the contention that dependent claims 8 and 18 being obvious is based on improper hindsight reconstruction/reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, please refer to the above rejection(s) with respect to the claims 8 and 18.
Henceforth, the Examiner properly maintains the currently pending 103 rejections with respect to the dependent claims 8 and 18 on the basis of the above reasons/rational as discussed above, and taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.
in response to remarks regarding dependent claim 9,
FLYNN et al in view of Rane et al teaches iterating over each of the plurality of bit-planes to process all points in the point cloud as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Moreover, a parallel processing device/method utilizing a plurality of channels of data is conventionally and fundamentally well known in the art for a faster processing of a plurality of serial channel data (channels) simultaneously.
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing FLYNN et al, Rane et al, the conventional/fundamental parallel processing, and Applicant’s admitted prior art's teachings as above so that the encoding further comprises:
 


iterating over each of the plurality of bit-planes a plurality of times such that, each of the plurality of times, transform coefficients corresponding to a respective channel of the plurality of channels are coded (this would be an implicit end result of utilizing parallel processing as opposed to the serial/single channel processing), for substantially the same reasons/rational as discussed above, and to further reduce the amount of data required to represent a point cloud.
Moreover, in response to Applicant's argument/remarks that the contention that dependent claim 9 being obvious is based on improper hindsight reconstruction/reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, please refer to the above rejection(s) with respect to the claim 9.
Henceforth, the Examiner properly maintains the currently pending 103 rejections with respect to the dependent claim 9 on the basis of the above reasons/rational as discussed above, and taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4-9, 11, 14-18, and 20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over FLYNN et al (2020/0302651 A1) in view of Rane et al (2015/0085920 A1), Li (2006/0080454 A1), Applicant’s admitted prior art, and Mammou et al (2019/0081638 A1).
Regarding claims 1 and 20, FLYNN et al discloses a method of encoding video data corresponding to a point cloud by at least one processor, and a non-transitory computer-readable storage medium storing instructions that cause at least one processor to perform  
the method comprising (paras. [0029-0030]):
obtaining a plurality of transform coefficients (904) from video data corresponding to attributes of the point cloud (902) (Fig. 9; paras. [0025], [0106]); and
encoding (920) the plurality of transform coefficients to generate an embedded bitstream (output bit-stream) (abs.; Fig. 9; para. [0107]). 
FLYNN et al does not seem to particularly disclose,
the encoding comprising iterating over a plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud; and
wherein the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from a Most Significant Bit (MSB) to a Least Significant Bit (LSB) of the plurality of transform coefficients; and
wherein the encoding code further comprises second iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud.
However, Rane et al teaches source coding using prediction modes obtained from side information comprising:
obtaining a plurality of transform coefficients (abs.);
encoding (310) the plurality of transform coefficients to generate a bitstream (315) (Fig. 3; para. [0010], [0013-0015], [0023-0026]); and
the encoding/decoding comprises iterating over a plurality of bit-planes of the plurality of transform coefficients, and a bit-plane corresponding to a Most Significant Bit (MSB) and a Least Significant Bit (LSB) of the plurality of transform coefficients (para. [0042]),
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency (abs.; paras. [0037, emphasizing sections 4. 5. and 6.], [0042], [0050-0051], [0009], [0011-0012], [0015-0016], [0059]).
Furthermore, Li teaches system/method for receiver-driven streaming in a peer-to-peer network comprising:
 a bit-plane coding/encoding comprising coding a block of a plurality of transform coefficients bit-plane by bit-plane, from a most significant bit (MSB) to a least significant bit (LSB), wherein a truncated bitstream corresponds to a lower bitrate compressed bitstream, which can be considered as embedded in the higher bitrate compressed bitstream, hence the name embedded coding, so that a media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off (Fig. 4; paras. [0085-0086]).
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Moreover, Mammou et al teaches hierarchical point cloud compression comprising:
an encoder configured to compress attribute information for a point cloud (abs.; Figs. 1A and 9),
wherein the encoding method further comprises a (second) iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, and in each iteration, iterating over the spatial information to process all points in the point cloud, wherein for each of respective other ones of the points of the point cloud, identify a set of neighboring points, determine a predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point (paras. [0029], [0036], [0179-0193], [0386], [0019]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Rane et al, Li, Applicant’s admitted prior art, and Mammou et al's teachings as above so that the encoding further comprises,
iterating over the plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud, and
the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from the Most Significant Bit (MSB) to the Least Significant Bit (LSB) of the plurality of transform coefficients, and
wherein the encoding code further comprises second iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud,
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency, wherein the media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off, wherein for each of respective other ones of the points of the point cloud, identify the set of neighboring points, determine the predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point.
Regarding claim 11, FLYNN et al discloses an apparatus for coding video data corresponding to a point cloud, the apparatus comprising:
at least one memory configured to store computer program code, and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising obtaining code, encoding code, and first iterating code (all) configured to cause the at least one processor to (paras. [0029-0030]): 
obtain a plurality of transform coefficients (904) from video data corresponding to attributes of the point cloud (902) (Fig. 9; paras. [0025], [0106]); and
encode (920) the plurality of transform coefficients to generate an embedded bitstream (output bit-stream) (abs.; Fig. 9; para. [0107]). 
FLYNN et al does not seem to particularly disclose,
the encoding comprising iterating over a plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud; and
wherein the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from a Most Significant Bit (MSB) to a Least Significant Bit (LSB) of the plurality of transform coefficients, and
wherein the encoding code further comprises second iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud.
However, Rane et al teaches source coding using prediction modes obtained from side information comprising:
obtaining a plurality of transform coefficients (abs.);
encoding (310) the plurality of transform coefficients to generate a bitstream (315) (Fig. 3; para. [0010], [0013-0015], [0023-0026]); and
the encoding/decoding comprises iterating over a plurality of bit-planes of the plurality of transform coefficients, and a bit-plane corresponding to a Most Significant Bit (MSB) and a Least Significant Bit (LSB) of the plurality of transform coefficients (para. [0042]),
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency (abs.; paras. [0037, emphasizing sections 4. 5. and 6.], [0042], [0050-0051], [0009], [0011-0012], [0015-0016], [0059]).
Furthermore, Li teaches system/method for receiver-driven streaming in a peer-to-peer network comprising:
 a bit-plane coding/encoding comprising coding a block of a plurality of transform coefficients bit-plane by bit-plane, from a most significant bit (MSB) to a least significant bit (LSB), wherein a truncated bitstream corresponds to a lower bitrate compressed bitstream, which can be considered as embedded in the higher bitrate compressed bitstream, hence the name embedded coding, so that a media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off (Fig. 4; paras. [0085-0086]).
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Moreover, Mammou et al teaches hierarchical point cloud compression comprising:
an encoder configured to compress attribute information for a point cloud (abs.; Figs. 1A and 9),
wherein the encoding method further comprises a (second) iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, and in each iteration, iterating over the spatial information to process all points in the point cloud, wherein for each of respective other ones of the points of the point cloud, identify a set of neighboring points, determine a predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point (paras. [0029], [0036], [0179-0193], [0386], [0019]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Rane et al and Li's teachings as above so that the encoding further comprises,
iterating over the plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud, and
the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from the Most Significant Bit (MSB) to the Least Significant Bit (LSB) of the plurality of transform coefficients, and
wherein the encoding code further comprises second iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud,
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency, wherein the media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off, wherein for each of respective other ones of the points of the point cloud, identify the set of neighboring points, determine the predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point.
Regarding claims 4 and 14, Rane et al teaches source coding using prediction modes obtained from side information comprising:
obtaining a plurality of transform coefficients (abs.);
encoding (310) the plurality of transform coefficients to generate a bitstream (315) (Fig. 3; para. [0010], [0013-0015], [0023-0026]); and
the encoding/decoding comprises iterating over a plurality of bit-planes of the plurality of transform coefficients, and a bit-plane corresponding to a Most Significant Bit (MSB) and a Least Significant Bit (LSB) of the plurality of transform coefficients (para. [0042]),
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency (abs.; paras. [0037, emphasizing sections 4. 5. and 6.], [0042], [0050-0051], [0009], [0011-0012], [0015-0016], [0059]).
Furthermore, Applicant’s admitted prior art (Background) teaches, wherein when an attribute value of distances from the 3D point P2 is encoded by using prediction, a weighted average value of distances from the 3D point P2 to respectively the 3D points P0, P5 and P4 is set to a predictor index equal to 0, and a distance from the 3D point P2 to the nearest neighbor point P4 is set to a predictor index equal to 1, wherein distances from the 3D point P2 to respectively the next nearest neighbor points P5 and P0 are set to predictor indexes equal to 2 and 3 (paras. [0011-0012]).
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Moreover, Mammou et al teaches hierarchical point cloud compression comprising:
an encoder configured to compress attribute information for a point cloud (abs.; Figs. 1A and 9),
wherein the encoding method further comprises a (second) iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, and in each iteration, iterating over the spatial information to process all points in the point cloud, wherein for each of respective other ones of the points of the point cloud, identify a set of neighboring points, determine a predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point (paras. [0029], [0036], [0179-0193], [0386], [0019]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Applicant’s admitted prior art (Background), Rane et al, and Mammou et al 's teachings as above so that the encoding code further comprises a third iterating code configured to cause the at least one processor to iterate over predictor indexes in each iteration of the iterating over the LODs to process all points in the point cloud, 
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency, 
reduce the amount of data required to represent a point cloud, wherein for each of respective other ones of the points of the point cloud, identify a set of neighboring points, determine a predicted attribute value for the respective point based, at least in part, on predicted or assigned attributes values for the neighboring points, and determine, based, at least in part, on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point 
(proper motivation/rational/reasonings clearly emphasized).
Regarding claims 5 and 15, Applicant’s admitted prior art (Background) clearly teaches, wherein the iterating over the LoDs (i.e., groups) comprises iterating over the LoDs from a lowest LoD (LoD N) to a highest LoD (LoD N-n, where n = integer) of the LoDs (Fig. 1B; paras. [0016-0017]).
Regarding claims 6 and 16, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Regarding claims 7 and 17, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Furthermore, a parallel processing device/method utilizing a plurality of channels of data is conventionally and fundamentally well known in the art for a faster processing of a plurality of serial channel data simultaneously. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teachings to realize/recognize that the attributes could very well have a plurality of channels (as in the parallel processing), in order to process faster a plurality of serial channel data simultaneously, wherein a serial data is a single channel attribute data.
Regarding claims 8 and 18, FLYNN et al in view of Rane et al teaches iterating over the plurality of bit-planes to process all points in the point cloud as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Furthermore, a parallel processing device/method utilizing a plurality of channels of data is conventionally and fundamentally well known in the art for a faster processing of a plurality of serial channel data simultaneously.
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing al of the above teachings to realize/recognize that the attributes could very well have a plurality of channels (as in the parallel processing), in order to process faster a plurality of serial channel data simultaneously, wherein a serial data is a single channel attribute data (motivation/rational/reasoning emphasized).
Therefore, by incoporating the attributes having the plurality of channels as discussed above with respect to FLYNN et al and Rane et al’s teachings would yield the encoding code further comprising the second iterating code configured to cause the at least one processor to iterate over the plurality of channels in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud, for substantially the same reasons/rational/motivations as discussed above, and to further reduce the amount of data required to represent a point cloud.


Regarding claim 9, FLYNN et al in view of Rane et al teaches iterating over each of the plurality of bit-planes to process all points in the point cloud as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Moreover, a parallel processing device/method utilizing a plurality of channels of data is conventionally and fundamentally well known in the art for a faster processing of a plurality of serial channel data (channels) simultaneously.
Moreover, Applicant’s admitted prior art (Background) teaches an encoding comprising generating Levels-Of-Detail (LoDs) corresponding to (3D) points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing FLYNN et al, Rane et al, the conventional/fundamental parallel processing, and Applicant’s admitted prior art's teachings as above so that the encoding further comprises:
iterating over each of the plurality of bit-planes a plurality of times such that, each of the plurality of times, transform coefficients corresponding to a respective channel of the plurality of channels are coded (this would be an implicit end result of utilizing parallel processing as opposed to the serial/single channel processing), for substantially the same reasons/rational as discussed above, and to further reduce the amount of data required to represent a point cloud.

8.	Claims 10 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over FLYNN et al (2020/0302651 A1), Rane et al (2015/0085920 A1), Li (2006/0080454 A1), and Mammou et al (2019/0081638 A1) as applied to claims 1 and 11 above, respectively, and further in view of Tao et al (2014/0270566 A1).
Regarding claims 10 and 19, the combination of FLYNN et al, Rane et al, and Li does not seem to particularly disclose, wherein the plurality of transform coefficients are lift transform coefficients. 
However, Tao et al teaches creating details in an image with adaptive frequency strength controlled transform comprising:
utilizing a plurality of transform coefficients for determining distances for coefficients to a zero-frequency coefficient position using associated coefficient row and column indexes, and
performing frequency lifting on the transform coefficients based on the determined distances for lifting some frequency components to a higher frequency location in a transform spectrum (para. [0078]);  
encoding video image to generate a bitstream (para. [0039]); and
determining enhancement information based on frequency characteristics and edge information of the input image information, wherein the enhancement information is mixed with the input image information to generate an enhanced image (abs.).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Tao et al's teachings as above so that the plurality of transform coefficients are lift transform coefficients, in order to generate an enhanced image by mixing the enhancement information with the input image information.

Conclusion 
9. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Levanon et al (7,644,131 B2), Opimized image delivery over limited bandwidth communication channels.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483